     Case 4:19-cr-02162-JGZ-EJM Document 21 Filed 08/14/19 Page 1 of 6



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     BEVERLY K. ANDERSON
 3   AZ State Bar No. 010547
     KEVIN C. HAKALA
 4   NICOLE P. SAVEL
     Assistant U.S. Attorneys
 5   United States Courthouse
     405 W. Congress Street, Suite 4800
 6   Tucson, Arizona 85701
     Telephone: 520-620-7300
 7   Email: Bev.Anderson@usdoj.gov
     Email: Kevin.Hakala@usdoj.gov
 8   Email: Nicole.Savel@usdoj.gov
 9   JOHN C. DEMERS
     Assistant Attorney General
10   U.S. Department of Justice
     National Security Division
11   ALICIA H. COOK
     Trial Attorney
12   Counterterrorism Section
     950 Pennsylvania Ave, NW
13   Washington, DC 20530
     Telephone: 202-514-0110
14   Email: Alicia.cook2@usdoj.gov
     Attorneys for Plaintiff
15
                        IN THE UNITED STATES DISTRICT COURT
16
                              FOR THE DISTRICT OF ARIZONA
17
18
     United States of America,
19                                                 Mag. No. 19-mj-04589-2-TUC (EJM)
                           Plaintiff,
20                                               GOVERNMENT’S MEMORANDUM OF
            vs.                                    POINTS AND AUTHORITIES IN
21                                              SUPPORT OF ITS MOTION TO COMPEL
     Abdi Yemani Hussein,                          PRODUCTION OF BIOMETRICS
22
                          Defendant.
23
24
           The United States of America, by and through its undersigned attorneys, hereby
25
     supplements it Motion to compel production of biometrics (Doc. 19) with the following
26
     Memorandum of Points and Authorities as follows.
27
28
     Case 4:19-cr-02162-JGZ-EJM Document 21 Filed 08/14/19 Page 2 of 6




 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      BACKGROUND:
 3           On August 1, 2019, the Government moved this Court to order Defendant Abdi
 4   Yemani Hussein to submit to presenting himself for purposes of obtaining biometric
 5   features, in order to effectuate the search of the digital device, identified as “TARGET 2
 6   DEVICE” in 19-04588 MB, as authorized by Magistrate Judge Maria Davila on July 26,
 7   2019.
 8           After the defendant was arrested in this matter, the Government filed its motion to
 9   compel the production of biometric features on August 1, 2019. The Court, having
10   reviewed the Government’s motion, ordered the Government to file a Memorandum of
11   Points and Authorities in support of its Motion. The defense shall have 14 days from the
12   date of the Government’s filing to respond.
13   II.     LAW AND ARGUMENT:
14           A.    FIFTH AMENDMENT:
15           The Fifth Amendment prevents the Government from compelling a person to be a
16   witness against himself. To qualify for the Fifth Amendment privilege, a communication
17   must be: (1) testimonial, (2) incriminating, and (3) compelled. See Hiibel v. Sixth Judicial
18   Dist. Court, 542 U.S. 177, 189, 124 S.Ct. 2451, 159 L.Ed.2d 292 (2004). The Supreme
19   Court has repeatedly distinguished between compelling a communication versus
20   compelling a person to do something that, in turn, displays a physical characteristic that
21   might be incriminating. United States v. Hubbell, 530 U.S. 27, 35, 120 S. Ct. 2037, 147
22   L.Ed.2d 24 (2000).
23           The Supreme Court has long maintained that the Fifth Amendment extends only to
24   self-incrimination which is testimonial in nature. Schmerber v. California, 384 U.S. 757,
25   761 (1966). In similar contexts, courts have repeatedly held that the compelled display of
26   identifiable physical characteristics does not infringe on the Fifth Amendment. Id. at 760-
27   765 (upholding compelled furnishing of blood sample, reasoning that “both federal and
28


                                                -2-
     Case 4:19-cr-02162-JGZ-EJM Document 21 Filed 08/14/19 Page 3 of 6




 1   state courts have usually held that [the Fifth Amendment] offers no protection against
 2   compulsion to submit to fingerprinting, photographing, or measurements, to write or speak
 3   for identification, to appear in court, to stand, to assume a stance, to walk, or to make a
 4   particular gesture. The distinction which has emerged, often expressed in different ways,
 5   is that the privilege is a bar against compelling ‘communications’ or ‘testimony’" but that
 6   compulsion which makes a suspect or accused the source of ‘real or physical evidence’
 7   does not violate it.”)
 8          A defendant may be compelled to produce such non-testimonial evidence as
 9   fingerprints, hair samples, handwriting samples, and blood samples. Id.; See also, United
10   States v. Dionisio, 410 U.S. 1, 7 (1973) (compelling production of voice exemplars);
11   Gilbert v. California, 388 U.S. 263, 266-67 (1967) (compelling defendant to provide
12   handwriting exemplars); United States v. Valenzuela, 722 F.2d 1431, 1433 (9th Cir. 1983)
13   (compelling defendant to shave beard and mustache at trial); United States v. Sanudo-
14   Duarte, 2016 WL 126283 (D. Ariz. 2016); (holding that defendant could be compelled to
15   provide exemplar of his palm prints); Commonwealth of Virginia v. Baust, 89 Va. Cir. 267
16   (Va. Cir. Ct. 2014) (holding that defendant could be compelled to provide his fingerprint
17   in order to unlock phone). Compelling a person to provide a fingerprint, or to face a phone's
18   screen, does not violate the Fifth Amendment. While the act itself may be compelled and
19   possibly incriminating, it is not testimonial.
20          Federal courts have issued warrants and orders authorizing the depression of a
21   fingerprint to unlock digital devices in other cases. See, e.g., In re Search Warrant
22   Application for [Redacted], 279 F. Supp. 3d 800, 803-04, 807 (N.D. Ill. 2017) (finding no
23   Fifth Amendment violation if police, with a warrant, apply fingers of home's four residents
24   onto iPhone's TouchID sensor); In the Matter of the Search of iPhone seized from 3254
25   Altura Avenue in Glendale, California, No. 2:16-MJ-398, ECF No. 3, slip op. at 4 (C.D.
26   Cal. Mar. 15, 2016) (warrant authorizing law enforcement to depress the fingerprints of a
27   specific individual on a specific phone); In re search of Apple iPhone, No. 2:13-MC-
28   51200-LPZ, ECF No. 54 (E.D. Mich. Feb. 11, 2016) (warrant authorizing law enforcement


                                                  -3-
     Case 4:19-cr-02162-JGZ-EJM Document 21 Filed 08/14/19 Page 4 of 6




 1   to depress the fingerprints of a specific individual on a specific phone); see also United
 2   States v. Keys, No. 3:16-MJ-459, ECF No. 4 (N.D. Tex. May 26, 2016) (All Writs Act
 3   order directing defendant to provide his fingerprints to aid in unlocking his Apple iPhone
 4   Model 5S). A federal court has permitted the use of a target's face for facial recognition
 5   properties to unlock a digital device. See United States v. Stephen Adams, No. 15-CR-410,
 6   ECF No. 56 (S.D.N.Y. Dec. 22, 2015)(Kaplan, J.) (denying motion to quash grand jury
 7   subpoena commanding defendant to appear so that a phone seized from his person and
 8   equipped with facial recognition lock may be unlocked by placing the phone next to his
 9   face and activating the facial recognition function).
10          Compulsion of the defendant to provide biometric characteristics does not violate
11   the Fifth Amendment privilege against self-incrimination; these characteristics are
12   physical, not testimonial, evidence.
13          B.     FOURTH AMENDMENT:
14          The Fourth Amendment bars unreasonable searches and seizures by the
15   government. See U.S. Const. amend. IV. “The touchstone of Fourth Amendment analysis
16   is whether a person has a constitutionally protected reasonable expectation of privacy.”
17   California v. Ciraolo, 476 U.S. 207, 211 (1986) (quotation omitted). Further, “wherever
18   an individual may harbor a reasonable 'expectation of privacy'...he is entitled to be free
19   from unreasonable government intrusion.” Terry v. Ohio, 392 U.S. 1, 9, 88 S.Ct. 1868,
20   1873, 20 L.Ed.2d 889 (1968). See also, Sanudo-Duarte, 2016 WL 126283.
21          Additionally, when an individual is compelled to provide fingerprints or other
22   physical evidence to the government, there are two “seizures” for purposes of Fourth
23   Amendment analysis. See Dionisio, 410 U.S. at 8 (“The obtaining of physical evidence
24   from a person involves a potential Fourth Amendment violation at two different levels—
25   the ‘seizure’ of the ‘person’ necessary to bring him into contact with government agents,
26   and the subsequent search for and seizure of the evidence.”). If the individual is in lawful
27   custody when the physical evidence is obtained, however, the first level of analysis is
28


                                                 -4-
     Case 4:19-cr-02162-JGZ-EJM Document 21 Filed 08/14/19 Page 5 of 6




 1   removed. See Sanudo-Duarte, 2016 WL 126283, United States v. Sanders, 477 F.2d 112,
 2   113 (5th Cir. 1973); United States v. Sechrist, 640 F.2d 81, 85 (7th Cir. 1981). The
 3   defendant is currently in lawful custody in this case, so the inquiry ends as to this first level
 4   of analysis.
 5          Regarding the second level of analysis, courts have determined that obtaining an
 6   individual’s fingerprints does not constitute an intrusion upon his privacy that warrants
 7   Fourth Amendment protection. See, e.g., Dionisio, 410 U.S. at 4 (“The Fourth Amendment
 8   prohibition against unreasonable search and seizure applies only where identifying
 9   physical characteristics, such as fingerprints, are obtained as a result of unlawful detention
10   of a suspect, or when an intrusion into the body, such as a blood test, is undertaken without
11   a warrant, absent an emergency situation.”). Accordingly, this Court can and should
12   compel the defendant to provide biometric characteristics, as there will not be a violation
13   of the Fourth Amendment in obtaining facial physical characteristics or fingerprints and/or
14   thumbprints.
15
16                                          CONCLUSION
17          In order to obtain from Defendant Hussein the display of any physical biometric
18   characteristics, to include fingerprints/thumbprints or facial characteristics necessary to
19   unlock the TARGET 2 DEVICE, law enforcement personnel should be permitted to either
20   press or swipe the defendant’s fingers/thumbs and/or hold the device in front of defendant’s
21   face to activate a facial recognition feature, neither of which would be testimonial. The
22   Court’s authorization would not violate the defendant’s rights in that the defendant would
23   not be required to provide a password or indicate in any way which finger(s) or thumb(s)
24
25   /// /// ///
26
27   /// /// ///
28


                                                   -5-
     Case 4:19-cr-02162-JGZ-EJM Document 21 Filed 08/14/19 Page 6 of 6




 1   may be used to unlock the device. For the foregoing reasons, the Government’s Motion to
 2   Compel Production of Biometrics regarding defendant Abdi Yemani Hussein should be
 3   granted.
 4         Respectfully submitted this 14th day of August, 2019.
 5                                            MICHAEL BAILEY
                                              United States Attorney
 6                                            District of Arizona
 7                                            s/Nicole P. Savel
 8                                            NICOLE P. SAVEL
                                              Assistant U.S. Attorney
 9
10   Copy of the foregoing served electronically or by
     other means this 14th day of August, 2019 to:
11
     Bradley King Roach, Esq.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-
